Filed 3/20/13 In re Alyssa J. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re ALYSSA J. et al., a Person Coming                              B241666
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK90304)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MOLLIE W.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Donna
Levin, Juvenile Court Referee. Affirmed.
         Maureen L. Keaney, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Stephen D. Watson, Senior Associate County Counsel, for Plaintiff and Respondent.
                                             ___________________
       Mollie W.’s four daughters, ranging in age from four to 15 years old, were
declared dependent children of the juvenile court in February 2012 based on sustained
allegations that Mollie and the father of the three youngest children had a history of
engaging in violent altercations and that Mollie had a history of alcohol abuse and was a
current abuser of alcohol. They were released to Mollie with an order for family
maintenance services. On May 23, 2012, after Mollie missed another alcohol test, the
court sustained a petition filed by the Los Angeles County Department of Children and
                                                                                  1
Family Services (Department) under Welfare and Institutions Code section 387, changed
its previous disposition order, removed the children from Mollie’s custody and ordered
them suitably placed. Mollie appeals, contending there was insufficient evidence the
children’s previous placement (that is, remaining in Mollie’s care and custody) was no
longer effective in protecting them. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       The Department received a referral in September 26, 2011 alleging Mollie’s four
                                                                                            2
children were victims of emotional abuse by L.W., the father of the three youngest girls,
who had been arrested for spousal abuse two days earlier. The reported stated the abuse
was ongoing: The couple had an extensive history of domestic violence, beginning in
2005. Mollie had obtained several restraining orders against L.W. The most recent
episode of violence occurred when Mollie served a new temporary restraining order on
L.W. Mollie told the Department’s social worker she was now serious about enforcing
the restraining orders and intended to testify against L.W.
       On October 7, 2011 the Department detained the children from L.W., but allowed
them to remain in Mollie’s care. Mollie was informed the children would be removed
from her custody if she permitted L.W. to violate the current restraining order. The initial
dependency petition alleged the children were at risk of serious physical harm because of

1
       Statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2
       The biological father of the oldest child, Alyssa J., is deceased.
                                              2
Mollie’s and L.W.’s history of engaging in violent altercations and Mollie’s failure to
take action to protect the children. (§ 300, subds. (a), (b).) In addition to recounting the
couple’s prior history of domestic violence, the detention report summarized L.W.’s
extensive criminal history and Mollie’s ongoing alcohol abuse, including several arrests
for driving under the influence of alcohol and driving with a suspended license.
       On October 13, 2011 the juvenile court found a prima facie case that the children
were described by section 300 and ordered them detained from L.W. and released to
Mollie. The court ordered family maintenance services for Mollie. L.W. was permitted
monitored visitation only, and the court issued a temporary restraining order against him.
At a subsequent hearing the court ordered the children to remain with Mollie on condition
she submit to weekly alcohol testing and authorized unannounced home visits. The court
also ordered Mollie and the children be provided with family preservation services.
       The Department filed an amended section 300 petition on November 9, 2011,
adding allegations relating to Mollie’s history of alcohol abuse. Although the
Department had received information that Mollie drank heavily and on a daily basis, in
an interview she insisted she only drank wine socially (“maybe one or two” glasses)
                                 3
when she went out with friends. However, she acknowledged being stopped for driving
                                                  4
under the influence of alcohol in October 2011 and having been arrested for the same
                           5
offense some years earlier. Mollie failed to show up for an on-demand alcohol test on

3
       L.W. described Mollie as “a chronic alcoholic” who drank “all day long.” He
claimed she often left the children at home without supervision while she went out to
drink.
4
       Mollie was convicted of driving under the influence of alcohol on February 4,
2012, sentenced to 36 months’ probation and ordered to complete a driving-under-the-
influence program and attend meetings of Alcoholics Anonymous.
5
       According to a report submitted by the Department prior to the disposition
hearing, Mollie was convicted for driving under the influence of alcohol/drugs and
driving without a license in January 2001. She was placed on 36 months’ probation and
ordered to complete a three-month alcohol and drug counseling program. She violated
the terms of her probation on three subsequent occasions.
                                              3
November 1, 2011 and initially lied to the social worker about completing a test on
November 3, 2011. Between November 1, 2011 and January 27, 2012 Mollie failed to
show up for four alcohol tests, tested negatively on three occasions and had diluted
results on six occasions, indicating she had been trying to clean her system. She tested
positive for alcohol on February 1, 2012.
       On February 2, 2012 the court sustained the section 300, subdivision (b),
allegations in the first amended petition (failure to protect), as further amended at the
hearing, and dismissed the subdivision (a) allegations (serious physical harm). At the
disposition hearing on February 7, 2012, the court discussed Mollie’s recent positive test
for alcohol and cautioned it was “running out of patience at this point. So, I will go
forward on the disposition, but the mother has to take this really seriously and get into a
program and stay in a program. Really, really comply with that program.” The children
were declared dependents of the court and released to Mollie’s custody. Mollie was
ordered to complete an alcohol program with random on-demand weekly alcohol testing
and participate in individual counseling. The court again authorized unannounced home
visits. Mollie and L.W. were ordered to participate in conjoint counseling if they planned
to get back together.
       Following the disposition hearing the youngest girls’ paternal grandmother,
Sandra W., reported to the Department that Mollie had “called me every day drunk”
during a period when two of her granddaughters had been staying with her. At about the
same time the Department was notified that Mollie had failed to show up for an alcohol
test. The Department detained the children from Mollie, placed them with their
respective paternal grandmothers and, on April 13, 2012, filed a section 387
supplemental petition alleging the previous disposition had not been effective in the
protection of the children based on Mollie’s failure to participate in weekly random
alcohol testing.
       At the detention hearing the court found a prima facie case to detain the children,
explaining its previous order had stated there were to be no missed tests. In interviews

                                              4
with the Department for its jurisdiction/disposition report, both paternal grandmothers
said the children had described their mother as frequently drunk; and a paternal cousin
indicated Mollie had been drinking for years and the problem was only getting worse.
The cousin also said Mollie had arranged for the children to stay with Sandra W., not so
she could recuperate from the flu, but to go to San Diego to party. For her part, Mollie
insisted the missed test was the result of an honest mistake.
       On May 7, 2012 Mollie was unable to complete her alcohol test because she could
not provide any urine. Sandra W. reported that the following week Mollie had arrived at
her home intoxicated to visit with the children.
       The court conducted the section 387 jurisdiction hearing on May 23, 2012. The
court noted Mollie’s missed test was considered a positive test. A social worker testified
he had smelled alcohol on Mollie during the court session on February 2, 2012. Mollie
again insisted she only drank socially, “when I go out with my girlfriends.” When asked
if Alcoholics Anonymous permitted such social drinking, Mollie responded, “No, but
they do say that it’s not anything that’s going to happen overnight. It is a process.”
       The children’s attorney acknowledged the girls, although happy with the family
members they were living with, would prefer to be with their mother. But she urged the
court to require Mollie to complete an effective alcohol program and added, “[A]t this
time I do not believe that it would be safe for the children, given the evidence, to be with
the mom until she enters and starts participating in a program.” Counsel commended the
Department for trying to work with Mollie, but said she saw “a lot of minimization here.”
The court agreed, “I think you have been minimizing [your alcoholism]. I think that to
go to AA and still say, ‘I’m a social drinker,’ I think you have a problem. You have to
face up to that problem. . . . You need to go to a real alcohol rehabilitation program.”
       The court sustained the section 387 petition, found the previous disposition had
not been effective in the protection of the children, terminated the prior order releasing
them to Mollie, removed them from Mollie’s care and custody and ordered the children
suitably placed by the Department. The court also ordered family reunification services,

                                              5
directing Mollie to complete a parenting program, a domestic violence program for
victims, a full alcohol program with weekly random and on-demand testing and an
                   6
aftercare program.
                                       DISCUSSION
       1. Section 387
       A supplemental petition under section 387 is required when the Department seeks
to change or modify an earlier disposition by removing a child from the physical custody
of a parent. (In re A.O. (2010) 185 Cal.App.4th 103, 109; see In re Jonique W. (1994)
                           7
26 Cal.App.4th 685, 690.) “The ‘jurisdictional fact’ necessary to modify a previous
placement is that the previous disposition has not been effective in the . . . protection of
the [child].” (In re Joel H. (1993) 19 Cal.App.4th 1185, 1200.) “The law does not
require that a fact necessary to establish jurisdiction under section 300 be established to
warrant a change in placement. . . . [Fn. omitted.] [¶] . . . [R]egardless of whether there
[is] insufficient evidence of physical or emotional abuse, the critical appellate issue is
whether there [is] substantial evidence to support the court’s finding that the previous
disposition was not effective in protecting [the child].” (Ibid.)

6
        The Department has requested, pursuant to our statutory authority to take
additional evidence on appeal (Code Civ. Proc., § 909; see Cal. Rules of Court,
rule 8.252(c)), that we include in the record a juvenile court minute order dated August 7,
2012 that indicates Mollie was incarcerated at the time of that progress hearing. Given
the absence of any information concerning that purported incarceration and the fact that
Mollie appeared at the six-month review hearing on November 16, 2012, we deny the
motion. (See generally In re Zeth S. (2003) 31 Cal.4th 396, 405 [“[i]t has long been the
general rule and understanding that ‘an appeal reviews the correctness of a judgment as
of the time of its rendition, upon a record of matters which were before the trial court for
its consideration’”].)
7
       Section 387 provides, “(a) An order changing or modifying a previous order by
removing a child from the physical custody of a parent . . . and directing placement in a
foster home . . . shall be made only after noticed hearing upon a supplemental petition.
[¶] (b) The supplemental petition shall . . . contain a concise statement of facts sufficient
to support the conclusion that the previous disposition has not been effective in the
rehabilitation or protection of the child . . . .”
                                              6
       Under California Rules of Court, rule 5.565(e)(1), a hearing on a supplemental
petition is potentially a two-phase proceeding. “In the first phase of a section 387
proceeding, the court must follow the procedures relating to a jurisdictional hearing on a
section 300 petition . . . . At the conclusion of this so-called ‘jurisdictional phase’ of the
section 387 hearing [citation], the juvenile court is required to make findings whether:
(1) the factual allegations of the supplemental petition are or are not true; and (2) the
allegation that the previous disposition has not been effective in protecting the child is, or
is not, true. (Rule [5.565(e)(1)].) If both allegations are found to be true, a separate
‘dispositional’ hearing must be conducted under the procedures applicable to the original
disposition hearing . . . .” (In re Jonique W., supra, 26 Cal.App.4th at p. 691.)
       We review an order sustaining a section 387 petition for substantial evidence.
(In re A.O., supra, 185 Cal.App.4th at p. 109; In re A.O. (2004) 120 Cal.App.4th 1054,
      8
1061.) As the party challenging the juvenile court’s findings and order, Mollie “has the
burden of showing that there is no evidence of a sufficiently substantial nature to support
the finding or order.” (In re Maria R. (2010) 185 Cal.App.4th 48, 57.)
       2. Substantial Evidence Supports the Order Sustaining the Section 387 Petition
       Mollie concedes, as alleged in the section 387 supplemental petition, on March 26,
2012 she failed to participate in a juvenile-court-ordered weekly random alcohol test.
Her sole contention on appeal is that one missed alcohol test is an insufficient basis to
remove her children from her home. Indeed, she notes she had actually tested positive

8
        When the sufficiency of the evidence to support a juvenile court’s finding or order
is challenged on appeal, the reviewing court must determine if there is substantial
evidence, contradicted or uncontradicted, that supports it. (In re Savannah M. (2005)
131 Cal.App.4th 1387, 1393; Cheryl P. v. Superior Court (2006) 139 Cal.App.4th 87,
96.) Under this standard of review we examine the whole record in a light most
favorable to the findings and conclusions of the juvenile court and defer to that court on
all issues of credibility. (In re Tania S. (1992) 5 Cal.App.4th 728, 733-734.) We must
resolve all conflicts in support of the determination and indulge all legitimate inferences
to uphold the court’s order. Additionally, we may not substitute our deductions for those
of the trier of fact. (In re John V. (1992) 5 Cal.App.4th 1201, 1212; In re Eric B. (1987)
189 Cal.App.3d 996, 1004-1005.)
                                               7
for alcohol on February 1, 2012, less than a week before the original disposition hearing.
Yet, because she was otherwise a good mother, she asserts, the Department
recommended and the court ordered that the children remain in her care and custody at
that time.
       Mollie’s argument before this court, like so much of her presentation in the
juvenile court, fails to acknowledge either her serious alcohol problem or her repeated
failure to take appropriate steps to address it. When it sustained the first amended
petition, the juvenile court found Mollie’s unabated alcohol abuse presented a substantial
risk of harm to the children—a finding Mollie has never challenged. The court allowed
the children to remain in her care conditioned on her full participation in an alcohol
program with random on-demand weekly alcohol testing. Mollie breached those
conditions: Substantial evidence before the court at the hearing on the section 387
petition showed, in addition to the failure to test as alleged in the petition, Mollie
continued to drink to excess and to minimize the significance of her alcoholism. The
court’s conclusion the previous order placing the children in her custody was no longer
effective for their protection is amply supported by the record.
                                       DISPOSITION
       The order of the juvenile court is affirmed.




                                                   PERLUSS, P. J.
       We concur:



              WOODS, J.



              ZELON, J.



                                               8